Citation Nr: 0639615	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and March 1970 to June 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal. Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below. 

Requisite for a grant of service connection is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).
In particular, the Board observes that contrary to the April 
2004 Statement of the Case issued by the RO, the regulation 
does not specify that a "clear" diagnosis of PTSD be 
obtained.  See Statement of the Case, page 12, dated April 
23, 2004.  Of record are various VA medical treatment records 
indicating diagnostic impressions of PTSD, among other 
psychiatric disorders.  However, the veteran has not been 
afforded a comprehensive VA mental disorders examination.

The veteran's service records show that he served in Vietnam 
as a motor vehicle operator. The veteran states that during 
his participation in motor vehicle convoys during his service 
in Vietnam at some point in 1969, he came under fire. The RO 
denied service connection for PTSD, finding that the 
statement by the veteran did not provide the specific 
information required to verify the stressor. However, 
development of the stressor by the RO is inadequate.  

In particular, although a paper copy of the veteran's service 
personnel microfiche records is contained in the claims 
folder, it is largely illegible.  A barely legible entry is 
contained in the segment of the record "Combat History-
Expeditions," and indicates that from February to August 
1973, the veteran "participated in combat support operations 
with Task Force Delta Nam Phong Thailand."  Because the 
report is largely illegible, and the information provided by 
the veteran is not sufficient to conduct meaningful research, 
further research efforts will be conducted as below.

The veteran also claimed as a stressor an in service gunshot 
wound he received as a result of a personal assault. The RO 
was aware that the gunshot wound is documented in the 
veteran's service medical records, but the RO stated that the 
gunshot wound was not mentioned as a stressor in the 
veteran's treatment record. The RO did not provide the 
veteran an examination on this specific issue. 

Thus, the record documents one stressor alleged by the 
veteran, and the medical evidence suggests that he may have 
PTSD.  Although the medical treatment records do not reflect 
that he has been diagnosed, the confirmation of the shooting 
of the veteran, coupled with corroboration of the occurrence 
of the shooting is sufficient to trigger VA's duty to assist 
the veteran in the development of the claim by affording him 
a VA mental disorders examination to ascertain whether the 
diagnosis may be linked to military service.  Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim")).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
alleged in service stressors.  The veteran 
should provide the following information:

a.	The unit to which he was assigned 
in Vietnam during which he was 
subjected to enemy attack;

b.  	The approximate time frame within 
90 day periods of the attacks upon his 
unit, and;

c.	The names of any casualties, 
units, or any other information which 
the veteran may recall towards 
substantiation of the stressors.

2.	After receipt of the veteran's 
response, or after the passage of a 
reasonable amount of time, with this 
information, the RO/AMC should review the 
file and prepare a summary of all the 
claimed stressors. The summary must be 
prepared whether or not the veteran 
provides an additional statement as 
requested above. The RO/AMC should forward 
this information to the appropriate U.S. 
Marine Corps records depository to attempt 
to locate any additional information that 
might corroborate the veteran's alleged 
stressors. 

3.	After completing the above actions the 
veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders that may 
be present. All indicated studies, tests, 
and evaluations deemed necessary should be 
performed.  The examiner must ascertain 
and report whether the veteran has PTSD, 
as caused by any documented in-service 
incident, and the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in 
service stressors found to be established 
by the RO. The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder, and a copy of this remand, will be 
reviewed by the examiner in conjunction 
with the examination, who should 
acknowledge such receipt and review in any 
report generated as a result of this 
remand.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If a benefit sought is not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


